Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 32-61 are in the application. 
 Interview Summary:-
Applicants argue that they did not say, during the interview that they would send in data to show that it was not possible to make the compound in high purity. It should be noted that the claims do not have anything to show that it is an improvement. There is no data provided to show that it is an improvement. The claims are not written in a Jepson format. 
Claim Rejections - 35 USC § 103
The claims are hybrid and are drawn to a compound but with a preamble of activity and a method of making. The compound still remains the same irrespective of how it is made and its activity is an inherent property. 
The rejection of claims 32-61 over US 8,039,627 to Gano, and WO 2005/077946 to Clarke has been maintained. The arguments are not found to be persuasive. 
The claims do not have a purity. The specification does not have a showing that this purity was unexpected and an improvement. 
The arguments are not persuasive and the rejection is maintained. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 16, 2021